Title: To John Adams from Stephen Higginson, 1 March 1790
From: Higginson, Stephen
To: Adams, John



Sir
Boston March 1: 1790

Since I had last the honour of writing to you, the vacancies in our supreme Court have been filled up; & the event has proved, that you knew better the character of our Chief than many of Us did, who expected different persons from those who have been appointed.  there was however, We are told, a severe struggle between his inclinations & his fears. certain it is, that one person of the profession counted upon a Seat on that Bench; & it was a long time before he was reluctantly given up.—The Report of the Secretary of the treasury has much engaged the attention of our Assembly, & of the people abroad. it is very generally admired; & men of information, I find, grow more attached to it upon reflection. the rate of interest proposed, the assumption of the State Debts & adjustment of Accounts between the States & the Union, & the distinction made between foreign & domestic Creditors are very generally pleasing. there are some however both within & without doors, who would wish to embarrass the System.  They use every exertion to create an opposition to it; but they have hitherto failed of making any impression, & will not be able, I trust, to urge the Legislature to any disagreable points. the acquisition of Mr Dane, by a vacancy in the Senate, has given Them new hopes; & their Efforts will be renewed in the way of Amendments, if not  by a Remonstrance against assuming the State Debts.  They mean, it is said, to create an opposition in the national Senate, upon whom they expect to make an impression, They being chosen by the state legislatures. This mode of opposition, it is said, was recommended by Mr. Lee; & to make it the more efficacious will be systematically pursued in all the States. to favour these Views, Mr Dane has reported of an Amendment, by which the Senators are to be chosen all at the same time in Future, for the term of two four years, & subject to a recall by an order from their Constituents. whether this will pass the two houses, appears very uncertain; but the principle of action, & the object in View is very apparent. what may be the effect upon any of your Members, should it pass, you will have an oppy of observing; but every new evidence of the disposition from which such propositions originate, will certainly serve to strengthen the hands of the Union. by such conduct people are taught to look up to the federal government, for safety & protection; & the importance of the state legislatures will be thereby lessened in the Eyes of the people.
My own Views & intentions, as to future life, have lately undergone a great change. I have the last year been so arranging my Business, as to be able to leave it whenever I please. With a property nearly equal to a support, I meant upon a future opening to have entered again into political life. But some recent losses, to the amount of 15000 dollars, to me very unexpected, have so diminished my Capital, that I must now abandon that Object. my time must in future be devoted to Business of a private & safe kind; or I must take some station in the executive branch of Government where I can derive, at least in part, my support from the public.  two principal reasons have decided to a pursuit of the latter. I wish for a situation less confined & more active, on account of my health, which is too slender already; & I am desirous of rescuing the property which remains to me, from the vicissitudes of my present Situation. with these impressions, I have decided to offer myself a Candidate for some new Office, which I presume must soon be instituted in the Revenue. if it be decently respectable, & tolerably productive, I should gladly embrace it; for I am quite tired of the changes incident to my present situation, which no care or forecast of my own can guard me agt. That of Inspector, should Mr. Hamiltons System obtain, would meet my Views.—persuaded that nothing but proper qualifications, will determine your Voice in my favour, I shall urge no other consideration to engage you to aid me in the pursuit. But fancying myself, perhaps too fondly, qualified for such a Station under government, I mean only to ask, that so far as my private Views may comport with the public interest in your mind, I may enjoy your Support. You have some knowlege of me yourself; & I wish to have my self principles & qualities fully known to you. I have no right to presume upon your personal friendship; this may be due only, perhaps, to a more intimate acquaintance, than I have the honour to claim. no man has been more decided in his opinions & conduct in favour of the new government, when no Views of this kind existed in my mind; nor will any man labour officially  more to promote its dignity & happiness, than I shall, under such an appointment.—
I have been considering the Secretarys proposal of new duties, & his mode of collecting Them.  the amount of the duties, & the novelty & energy of this collection seemed rather alarming at first; but they are both necessary to the object in view. to lessen the rate, will render the means incompetent to the End; & to abate of the vigour, proposed in his mode of collection, may entirely defeat the whole System. accustomed to Laws, weak in their principles & loose in their construction, & to modes of collection feeble & irregular.  habits of Evasion have been here too generally contracted. it is idle to depend on the personal honour or patriotism of those who are to pay.  firmness & force may be absolutely necessary to secure a due collection; They are the more so, because of the habits alluded to. the great difficulty is to have the System efficient without distressing Our trade, by drawing the Duty from the Importer before he can have received it from the Retailer or consumer, or by establishing such Checks as will retard & obstruct Business.  The former will increase an Evil now too generally felt, the want of capital; &, as the Bill now stands may create uneasiness.  the latter can be obviated only by an attentive discharge of the inspectors duty, in giving every facility compatible with a regular collection, & consistent with the principles of the Bill.  Should it be executed with attention & address, no injurious obstructions need take place; nor should I apprehend, in that case, any great clamour or uneasiness. very much will depend upon the executive Officers, especially in the outsett.—
An excise Act is now before Our Assembly. the old one is to be repealed; & a new mode of collection is proposed, with some features taken from Mr. Hamiltons plan, but not more efficient than the old One.  Though Excises have become very unpopular here, from the inequality & iniquity which resulted from the operation of the old Act, there was a majority in both houses for taking up a new one.—Some urged it to provide in part for the interest on the Debts, others were zealous for it to pay off the Court, & defray other current expences. this produced a warm debate on the question of appropriation, which ended by applying it to the Debt with an ill grace.  So much temper was excited, that there is yet some doubt whether it will obtain. but if it should, being appropriated to pay the interest on the Debt, it will fall of course when the Debts shall be assumed by Congress; & will prove to be no more a bar to a general excise.—
I inclose you a paper containing a Speech of Mr. Austins in the Senate, which may serve to shew you the Spirit & the Views of a party, who are aided & supported by some of Our great folks.—
With much real respect I have the honour to be Sir your very hume Servant—


Stephen HigginsonPS: I have since obtained a copy of Mr. Danes Report which I inclose you. it will give some Idea of the feelings and Views of those people who are opposed to Government